Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-3 of Big Dog Holdings, Inc. and subsidiaries of our report dated March 30, 2007 relating to our audit of the consolidated financial statements, and the financial statement schedules, which appear in the Annual Report on Form 10-K of Big Dog Holdings, Inc. and subsidiaries for the year ended December 31, 2006. We also consent to the reference to our firm under the caption “Experts” in such Prospectus, which is a part of the Registration Statement. /s/ SINGER LEWAK GREENBAUM & GOLDSTEIN LLP Los Angeles, California June 20, 2007
